DETAILED ACTION
Amended claims filed 25 August 2021 have been entered. Claims 1-3, 18-34 remain pending.  Claims 24-34 remain withdrawn due to a previous restriction. The amendments have introduced grounds for a new 112(b) rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are indefinite because the description of the open mode and the closed mode generally lack parallelism, use ambiguous parenthetical phrases, and use inconsistent terminology for: a) “a compressed pressure medium,” “the compression pressure medium,” “a pressure medium compressed multiple times;” and  b) “a pre-compressed pressure medium,” “an already compressed charge pressure medium.”  The problems create a difficulty in reading, and a lack of clarity in what is claimed which amounts to claim indefiniteness. Therefore claims 1-3, and 18-23 are rejected for lack of definiteness.
For the limited purpose of examination the open mode and closed mode will be interpreted as follows.

Closed mode: output the pressure medium, wherein the pressure medium is initially drawn from at least one of the pressure medium reservoir or the pressure medium chambers of the pressure control system, then compressed by the first compression stage while bypassing the second compression stage, thereby outputting the pressure medium. 
Claim 1 recites “a pressure medium store” and “a pressure medium reservoir.” It is unclear whether these refer to the same element or different elements. Examiner notes, applicant’s filed specification paragraph 0021 recites “[the] charge pressure medium may be the pressure medium stored in the pressure medium reservoir,” which indicates they may be the same element. For the limited purpose of examination, they will be treated as the same element.
Claim 20, recites the limitation "in which pressure medium" in the body of the claim. There is insufficient antecedent basis for “pressure medium” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folchert (US 2002/0136645).
Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed 
Regarding Claim 1, Folchert discloses: a method for operating a pressure control system having a multistage compressor (fig 4, first compression stage 108, second compression stage 208, par 0059), the method comprising: outputting, by the multistage compressor in order to fill a pressure medium store or pressure medium chambers  (fig 4, pressurized medium chambers 6a, 6b, 6c or 6d, par 0058) of the pressure control system, a pressure medium (pressurized air, par 0059) compressed multiple times, wherein outputting the pressure medium compressed multiple times includes: 
operating the pressure control system in an open mode (air fed to pressurized air supply vessel 12 via compressor 108, then pressurized air in supply vessel 12 fed to compressor 208, par 0058), which includes: providing, by a first compression stage (first compressor 108), a pre- compressed pressure medium (air fed to pressurized air supply vessel 12, par 0039, 0058) by compressing the pressure medium drawn from an ambient environment (compressor 108 compresses air from atmosphere via intake valve 30 then discharges to supply vessel 12, abstract, par 0039, 0058), and further compressing, by a second compression stage (compressor 208 draws air  from supply vessel 12, par 0058, 0059), the pre-compressed pressure medium to output a compressed pressure medium (air that is pumped into pressurized chamber 6c and 6d via the compressor 208, par 0059); 
and operating the pressure control system in a closed mode (air from supply vessel 12 is fed to compressor 108 then to chambers 6a or 6b, and will bypass compressor 208), which includes: providing a compression pressure medium (air in supply vessel 12, par 0059), which is obtained from additional compression, by the first 
Regarding Claim 2, Folchert discloses: the method of claim 1, wherein the compression pressure medium is diverted around the second compression stage in a bypass line bridging the second compression stage in order to prevent further compression of the compression pressure medium by the second compression stage (fig 4 shows that the system is capable of bypassing compressor 208 when discharging chamber 6c to 6d via valves 203a and 201a to tank 12, or valves 202a and 204a, par 0051). 
Regarding Claim 3, Folchert discloses: the method of claim 2, wherein the bypass line opens into an outlet line upstream or downstream of an air dryer, and wherein the compression pressure medium is output, via the outlet line with or without further drying in the air dryer, to the pressure medium reservoir or the pressure medium chambers of the pressure control system (air dryer 10 can be bypassed, par 0026, 0033). 
Regarding Claim 18, Folchert discloses: a system configured to operate the pressure control system by performing the method of claim 1 (fig 4 depicts the system). 
Regarding Claim 19, Folchert discloses: a system configured to operate the pressure control system by performing the method of claim 3 (bypass air dryer 10, par 0026, 0033. 
Regarding Claim 20, Folchert discloses: a method for operating a pressure control system having a multi-stage compressor (fig 4, first compression stage 108, second compression stage 208, par 0059), 
Regarding Claim 21, Folchert discloses: the method of claim 20, comprising operating the pressure control system in the open mode, then later operating the pressure control system in the closed mode; wherein in the open mode, the first stage and the second stage of the multi-stage compressor are downstream of, and in fluid communication with, the ambient environment 
Regarding Claim 22, Folchert discloses: the method of claim 20, comprising: operating the pressure control system in the open mode, wherein operating in the open mode comprises flowing the pressure medium output from the multi-stage compressor into the pressure medium reservoir or the pressure medium chamber; and subsequently operating in the closed mode, wherein operating in the closed mode comprises flowing the pressure medium from the pressure medium reservoir or the pressure medium chamber to the multi-stage compressor (air supply vessel 12 is filled with atmospheric air via compressor 108, that air in supply vessel 12 can then be discharged to chambers 6a or 6b via the compressor 108, par 0059). 
Regarding Claim 23, Folchert discloses: the method of claim 22, comprising initiating operation of the closed mode based on a measured pressure (pressure measured in air springs 6a-6d via pressure sensor 42, par 0042) of the pressure medium in at least one of the pressure medium reservoir or the pressure medium chamber (pressure is measured in air springs 6a-6d via pressure sensor 42, par 0043; then the level control system transfers air based on that measurement, par 0045).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 in view of Westerkamp (DE 102008034240) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746